G. R. Corsiglia, J.
(dissenting). I respectfully dissent. I would affirm the trial court’s judgment.
*118As a preface, I believe it to be helpful to view the marital estate as distinct from the assets it contains. In my view, the marital estate includes the joint assets of the parties that they accumulated together while married, referred to as marital assets, and may also include separate assets that are the assets of the individual spouses. See Mastrangel, The Family Jewels, 73 Mich B J 552 (1994).
At issue in the present case is whether assets earned by one party after unambiguous public manifestation of the intent to divorce, but before entry of the judgment of divorce, are properly considered a marital asset. I conclude that the assets at issue in the present case are not marital assets.
As set forth in Wilson v Wilson, 179 Mich App 519, 523-524; 446 NW2d 496 (1989), a marital estate typically closes on the date on which there has been “some external public manifestation of intent by the parties [to end their marriage], such as moving out or filing a complaint for divorce.” While assets earned during the marriage but received thereafter are properly considered part of the marital estate, see Vollmer v Vollmer, 187 Mich App 688, 690; 468 NW2d 236 (1991), there is no bright-line rule that classifies an asset as “marital property” or “separate property.” The trial court must examine when the asset was acquired and the claiming spouse’s contribution to the acquisition, improvement, or accumulation of the property case by case. See Davey v Davey, 106 Mich App 579; 308 NW2d 468 (1981); Lee v Lee, 191 Mich App 73; 477 NW2d 429 (1991).
I believe that plaintiff is correct that she is entitled to share in the pecuniary success that defendant has achieved, but believe that she has no right to share in *119the compensation that defendant achieved by his own efforts after the public manifestation of the breakdown of the marriage. The court may award to either spouse property that has inhered to the marital estate “by reason of the marriage . . . .” MCL 552.19; MSA 25.99. However, the shadow of one spouse’s marital contribution does not extend indefinitely. The courts of this state have concluded that, generally speaking, a marital estate may close when there has been an external manifestation of the breakdown of the marriage. Wilson, supra. At that point, each spouse is entitled to an equitable distribution of the assets generated by reason of the marriage, i.e., “marital assets.” MCL 552.19; MSA 25.99. But assets generated solely by the efforts of one spouse after a public manifestation of the marriage breakdown may not properly be considered part of the marital estate for distribution, see Vollmer, supra, except in exceptional circumstances. See MCL 552.23; MSA 25.103; Rogner v Rogner, 179 Mich App 326; 445 NW2d 232 (1989); Davey, supra.
In the present case, I find no clear error in the court’s conclusion with respect to the compensation in issue. Defendant negotiated a new employment contract approximately seven months after the parties originally obtained the assistance of an attorney and accountant to help divide the estate. Contrary to plaintiff’s suggestions, this contract was not strictly a reward for defendant’s efforts over the years, but, rather, it was designed to elicit defendant’s best efforts in the future to negotiate the acquisition of Stuart, and it was structured to reward him if he was successful in this. As noted by the trial court, there is no evidence that plaintiff contributed in any fashion *120to defendant’s efforts to effectuate the acquisition entitling defendant to the compensation in issue. Similarly, there is no evidence that defendant’s employment contract was simply the continuation of a similar contract in existence during the marriage, the later contract was meant to entice defendant back to Stuart after he had resigned.
Finally, while the parties subsequently updated, in July 1993, the valuation of the assets to be divided, I find no direct evidence that the parties intended that assets acquired after the original valuation be included in this second valuation. The record evidence regarding this issue is ambiguous, and in light of this, I defer to the trial court’s superior position in evaluating the witnesses’ testimony. Danielson v Lazoski, 209 Mich App 623, 629; 531 NW2d 799 (1995). Therefore, finding no error in the court’s conclusion that the assets in issue were acquired after the breakdown of the marriage, I would affirm the factual findings of the court.
I am cognizant that plaintiff contributed substantially to defendant’s position in his chosen field. Plaintiff’s contribution was recognized by the trial court, and she received an admittedly equitable share of the marital estate, that is, those assets generated before the public manifestation of the marital breakdown. This share is a substantial sum of money. While the trial court determined that she was not entitled to a share of defendant’s most recent compensation plan, this determination has not left plaintiff in penury. Had it, it is conceivable that the trial court could have exercised its equitable discretion and awarded plaintiff a share of this property despite the fact that it was not generated during the course of the marriage. *121See, e.g., Booth v Booth, 194 Mich App 284; 486 NW2d 116 (1992) (spouse entitled to share of entire pension plan of other spouse even though one-third of it accrued before the marriage). However, given the lack of exceptional circumstances in the present case, I am not left with the firm conviction that the distribution was inequitable. Sands v Sands, 442 Mich 30; 497 NW2d 493 (1993).
I would affirm the decision of the trial court.